DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as written completely lacks specificity as to how the delivery system elements are connected and function as a useful delivery system. Correction is required.
Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 reads as follows:
7. A method of remotely ordering clothing for delivery within a 24 hour period, wherein the method comprises the steps of:
creating or logging into a customer account with a user device;
establishing a geofence;
selecting at least one retail store having an inventory of clothing products;
selecting at least one product from the inventory of clothing products;
purchasing the at least one product;
tracking a location of the at least one product prior to its delivery; and
receiving the at least one product prior to its delivery.
The last step renders the claim indefinite. How does one receive the at least one product prior to its delivery?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without adding significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 14 is directed to a process. Claim 14 is representative of claims 1-13 and 15-20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether Claim 14 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 14. A method of remotely fulfilling a clothing order, wherein the method comprises the steps of:
advertising a plurality of clothing articles on a platform in communication with a customer’s electronic device;
receiving an order for at least one of the plurality of clothing articles from the customer located within a geofence;
retrieving the at least one of the plurality of clothing articles from an inventory;
processing the customer’s payment for the at least one of the plurality of clothing articles;
providing the customer with at least one electronic notification of a status of the delivery of the at least one of the plurality of clothing articles; and
instructing a delivery agent to deliver the at least one of the plurality of clothing articles to the customer.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 14. A method of remotely fulfilling a clothing order, wherein the method comprises the steps of:
advertising a plurality of clothing articles on a platform in communication with a customer’s electronic device;
receiving an order for at least one of the plurality of clothing articles from the customer located within a geofence;
retrieving the at least one of the plurality of clothing articles from an inventory;
processing the customer’s payment for the at least one of the plurality of clothing articles;
providing the customer with at least one electronic notification of a status of the delivery of the at least one of the plurality of clothing articles; and
instructing a delivery agent to deliver the at least one of the plurality of clothing articles to the customer.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system (per the instant specification) to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 14. A method of remotely fulfilling a clothing order, wherein the method comprises the steps of:
advertising a plurality of clothing articles on a platform in communication with a customer’s electronic device;
“receiving an order for at least one of the plurality of clothing articles from the customer located within a geofence;”
retrieving the at least one of the plurality of clothing articles from an inventory;
processing the customer’s payment for the at least one of the plurality of clothing articles;
providing the customer with at least one electronic notification of a status of the delivery of the at least one of the plurality of clothing articles; and
instructing a delivery agent to deliver the at least one of the plurality of clothing articles to the customer.

In general, when a shopper decides to shop at a mall, the shopper is effectively accepting or choosing the perimeter of the shopping mall as a geofence. As claimed, “receiving an order for at least one of the plurality of clothing articles from the customer located within a geofence;” fails to add significantly more to overcome the judicial exception.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14-17 and 19 are rejected under 35 USC 103 as being unpatentable over Wood, US WO 0171631, in view of Lutnick et al., WO 2015073686 “Lutnick.”
In Wood, see at least:
Regarding claim 14:  A method of remotely fulfilling a clothing order, wherein the method comprises the steps of:
advertising a plurality of clothing articles on a platform in communication with a customer’s electronic device;
(Wood: page 1, line 22-page 2, line 9) Accordingly, in a preferred embodiment of the present invention, a remote electronic commerce (e-commerce) site that offers items of merchandise for sale is electronically linked to a local store that has an established product delivery network or infrastructure. The delivery infrastructure, such as that of a florist shop or pizza or other fast-food establishment, was previously created to provide delivery of a product or business service to a limited geographic area. The local store pre-stocks one or more of a plurality of products that are sold on the e-commerce site, and provides rapid product delivery to a product purchaser upon receipt of an order and a local delivery address from said e-commerce site. The order may come directly from the e-commerce site or through a third party facilitator that routes orders to 
(Wood: page 3, line 25-page 4, line 2) Each store has an established delivery infrastructure for delivery of a product that typically is unrelated to the merchandise available at the e-commerce site. Please note: Wood’s product/merchandise reads on “clothing” given that neither claim 14 nor its dependent offer an specificity regarding clothing attributes/features/characteristics that alter the outcome of each claim. For examination purposes hereinafter, clothing is equivalent to product or merchandise.
(Wood: page 3, lines 14-18) A purchaser using a home personal computer (PC) 12 interactively connects to a computer 14 at the e-commerce site 16 over the Internet, typically using telephone or cable 18. Various transactional program modules in computer 14 present a catalog of items of merchandise for sale to computer 12. Please note: Presenting a catalog of items qualifies as advertising.
(Wood; page 4, line 22- page 5, line 1) Figure 2 shows a flowchart of the steps of an electronic transaction between the purchaser and the e-commerce site 16 and a subsequent delivery from a local store 24. After the purchaser establishes an electronic connection with the e-commerce site in a step 38, the purchaser previews the items of merchandise via an on-line catalog or presentation screen in step 40 and makes a selection in step 42. These steps could also comprise the viewing and selection from a paper or other catalog or sales presentation available at the purchaser's location, with just an item identification number being entered as the selection mechanism of step 42. As part of an order completion activity, the purchaser enters a destination address on the order form in step 44. 
receiving an order for at least one of the plurality of clothing articles from the customer located within a geofence;
(Wood: page 3, lines 22-25) After the purchaser makes one or more selections from the catalog, and makes payment by credit card or other electronic means, an order which includes a delivery address is transmitted via electronic link 20 to a computer 22 located in one of a plurality of local business entities or stores 24. 
(Wood: page 4, lines 2-7) The delivery infrastructure provides for product delivery to a local neighborhood by means of delivery agents who walk or use automobiles, trucks, bicycles, or motorcycles. Deliveries are typically made rapidly to destinations within a limited geographic area of the local business 24. Typically, such local areas are limited to a two to five mile radius from store 24, but this can vary based on the nature of the business and the geographic area where the business is located. Please note: Two to five mile radius establishes a geofence recognized by the order/delivery system.
retrieving the at least one of the plurality of clothing articles from an inventory;
(Wood: page 5, lines 3-11) After payment is made, usually in the form of credit card or other electronic payment means, an order is transmitted in step 46 to one of the plurality of local stores 24, typically, but not necessarily, the closest store to said destination address. The local store computer 22 queries an inventory listing in step 48 to determine if the ordered item is present in storage area 26. If it is determined in step 50 that the item is present in storage area 26, the item or items are removed from inventory, decremented from the inventory listing, and delivered in step 52 to the destination address provided in the order. Warehouse computer 32 is notified of the decrement in the inventory count so that the local store can be re-stocked.
(Wood: page 6, lines 11-15) It is understood that all the computers in such a communications network interactively monitor product inventories, such that a purchase and delivery order will not be placed unless such merchandise is available within the local distribution chain. The interconnections of said communications network can be wired or wireless, and can be local or regional, and any combination thereof.
processing the customer’s payment for the at least one of the plurality of clothing articles;
(Wood: page 5, lines 3-5) After payment is made, usually in the form of credit card or other electronic payment means, an order is transmitted in step 46 to one of the plurality of local stores 24, typically, but not necessarily, the closest store to said destination address.
providing the customer with at least one electronic notification of a status of the delivery of the at least one of the plurality of clothing articles; and
Rejection is based in part upon the teachings applied to claim 14 by Wood, and further taught and/or suggested by Wood-Lutnick. Although Wood’s system facilitates message communication between e-commerce site/retailer and warehouse computer and delivery notification status from a delivery facilitator to the e-commerce site/retailer, Wood does not expressly mention providing the customer with an electronic notification of delivery status. Lutnick on the other hand would have taught Wood techniques for facilitating communication between the delivery agent, merchant, customer, system and payment processing center.
In Lutnick, see at least:
(Lutnick: page 10, lines 9-10) In some embodiments, a service may receive an order from a user (e.g., through submission via a website, a mobile app, a telephone call, and so on). The order may identify one or more items to be ordered (e.g., food items, goods such as televisions, and so on). The order may identify a location for delivery, a time for pickup, a time for delivery, a request (e.g., allergy related, ingredient addition or subtraction, packaging preference, and so on).
(Lutnick: page 16, lines 1-5) In some embodiments, a mobile application may interact with a mobile application of a mobile device of a customer and/or delivery agent mobile device.  For example, a blue tooth, Near Field Communication, optical (e.g., one device taking a picture of a code on another device screen), and/or other communication method may be used to communicate between such devices. 
(Lutnick: page 16, lines 1-11) In some embodiments, a mobile application of a merchant device may allow the merchant to update status information for an order. Such status information may be communicated to a customer and/or a delivery agent as desired. Such status information may identify to a delivery agent that merchandise is ready for pickup. Such status information may be viewed by a customer to help determine when an order may be delivered. In some embodiments, a mobile application may interact with a mobile application of a mobile device of a customer and/or delivery agent mobile device. For example, a blue tooth, Near Field Communication, optical (e.g., one device taking a picture of a code on another device screen), and/or other communication method may be used to communicate between such devices. For example, a merchant may tap a merchant device to a delivery agent device to identify a transfer of responsibility for an order from the merchant to the delivery agent. Based on such a transaction, a service may be notified and status information may be adjusted for a customer to view. In some embodiments, such status updating may occur in response to location tracking of a delivery agent and/.or merchant (e.g., if a delivery agent enters a merchant location and moves away a service may determine that an order has been picked up).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Lutnick that facilitate delivery status notifications to the customer using wireless communications between mobile apps would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Lutnick to the teachings of Wood would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
instructing a delivery agent to deliver the at least one of the plurality of clothing articles to the customer.
Rejection is based upon the teachings and rationale applied to claim 14 by Wood-Lutnick, and further taught and/or suggested by Wood-Lutnick.
In Wood-Lutnick, see at least:
(Wood: Page 2, lines 10-12) With this system, a local delivery agent receives instructions from the operator of the e-commerce site, or third party facilitator, and delivers the product ordered from the site in minutes or hours rather than days. Please note: Woods is describing at least Same-Day delivery.
(Wood: page 4, lines 2-5) The delivery infrastructure provides for product delivery to a local neighborhood by means of delivery agents who walk or use automobiles, trucks, bicycles, or motorcycles.
Regarding claim 15: Rejection is based upon the teachings and rationale applied to claim 14 and further taught and/or suggested by Wood-Lutnick. 
In Wood-Lutnick, see at least:
(Lutnick: page 20, lies 1-11) Some embodiments may facilitate such functionality in a distributed fashion. For example, a mobile device may monitor its location and transmit the order to the merchant and/or service when a area near the merchant is reached. A customer may define the area, a merchant may define the area, and/or a service may define the area as desired. For example, a customer may identify to an application on a mobile device that when they reach 1 mile from a merchant that an order for a food item should be placed with that merchant for pickup. The mobile device may then monitor the customer location (e.g., set up a geofence and monitor if the geofence is entered, use GPS coordinates, use triangulation, etc.) and/or merchant location.
Regarding claim 16: Rejection is based upon the teachings and rationale applied to claim 14 and further taught and/or suggested by Wood-Lutnick. 
In Wood-Lutnick, see at least:
(Lutnick: page 38, lines 24-29) In some embodiments, an interface may allow delivery agents to submit bids to a service. A service may receive bids and determine a winner for an auction based on bid amounts (e.g., lowest bid wins, lowest bid adjusted by some business logic such as customer reviews or other bidding parameters may win). In some embodiments, delivery agents may be removed or disqualified from an auction in response to customer and/or merchant complaints and/or reviews not meeting a threshold.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 14.
Regarding claim 19: Rejection is based upon the teachings and rationale applied to claim 14 and further taught and/or suggested by Wood-Lutnick. 
In Wood-Lutnick, see at least:
(Lutnick: page 37, lines 15-20) In some embodiments, a service may assign an active delivery agent to an order based on a proximity of the delivery agent to a pickup location (e.g., at a pickup time, at an order time). For example, a service may determine based on delivery agents logged into a mobile application, a set of active delivery agents. The service may determine that a delivery agent closest to a merchant where an order is to be picked up from should delivery the order.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 14. Please note: Claim 1 is rejected under 35 USC 112 (b). For examination purposes, system elements of claim 1 are assumed to provided functionality consistent with claim 14 methods. 
Regarding claims 2-6: Rejections are based upon the teachings and rationale applied to claims 1, 14 and dependents of claim 14 reciting similar subject matter.
Claim 18 is rejected under 35 USC 103 as being unpatentable over Wood, US WO 0171631, and Lutnick, WO 2015073686, as applied to claim 14 further in view of Craft, US 2016/0104229.
Rejection is based in part upon the teachings and rationale applied to claim 14 by Wood-Lutnick and further taught and/or suggested by Wood-Lutnick-Craft. Although Wood-Lutnick facilitate payment by credit card for products, Wood-Lutnick do not expressly mention providing a secure payment gateway to the customer. Craft on the other hand would have taught Wood-Lutnick techniques for processing credit card payment with a secure payment gateway.
In Craft, see at least:
[Craft: 0051] In a preferred implementation, products displayed in a strip have similar characteristics, as determined by descriptive information for each product, as stored in a database or other data source. The descriptive information may comprise categories and subcategories. Categories are any of several fundamental and distinct classes to which objects belong. A few non-limiting examples of categories are clothing, cookware, and tools. Subcategories are any of several fundamental and distinct subclasses to which objects in a category belong. Illustratively, a few non-limiting examples of subcategories for clothing are gender (e.g., male, female or unisex), brand, style (e.g., athletic, outdoor, work, evening, sleep), occasion (casual, formal), color, size, material, price, sale (e.g., yes/no, discount amount, discount percent), popularity, review rating, etc.
[Craft: 0110] … The shopping cart system provides a means of capturing a client's payment information. In the case of payment by credit card, the system relies on a secure gateway provider, in conjunction with the secure payment gateway, in order to conduct secure credit card transactions online. A store administration system may be accessed by the merchant to manage the online shop. Using the administration system, a store manager may add and edit products, categories, discounts, shipping and payment settings, etc.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Craft that facilitate payment using a secure payment gateway would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Craft to the teachings of Wood-Lutnick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Wood, US WO 0171631, and Lutnick, WO 2015073686, as applied to claim 14 further in view of Nanavati et al., US 2020/0250613.
Rejection is based in part upon the teachings and rationale applied to claim 14 by Wood-Lutnick and further taught and/or suggested by Wood-Lutnick-Nanavati. Although Wood-Lutnick facilitate tips to delivery drivers, Wood-Lutnick do not expressly mention under what conditions a driver would be tipped. Nanavati on the other hand would have taught Wood-Lutnick techniques that implement eligibility rules for tipping a delivery driver.
In Nanavati, see at least:
[Nanavati: 0049] In many embodiments, when the order is eligible for delivery, method 400 also can determine a delivery fee (block 4300) based on one or more delivery fee rules of the store policy. In some embodiments, the one or more delivery fee rules can comprise: the delivery fee is a fixed delivery fee based on the order and the destination, according to the store policy, such as $5 for all orders eligible for delivery, or $5 for delivery-eligible orders associated with destination within 10 miles radius of the grocery store, $7 when the destination is within 15 miles radius, and $10 when the destination is within 25 miles, for example.
[Nanavati: 0052] In many embodiments, method 400 can determine whether the delivery is completed and whether the completed delivery is eligible for tipping (block 4600) by checking the delivery status of the delivery, as in the aforementioned embodiments, and applying one or more delivery fee rules of the grocery store for the tipping eligibility for the delivery driver. In some embodiments, the one or more delivery rules can comprise one of: when the order is eligible for delivery, the tipping eligibility is always positive, otherwise, the tipping eligibility is negative; when the order is eligible for delivery and when the delivery driver is not the associate driver, the tipping eligibility is positive, otherwise, the tipping eligibility is negative; when the order is eligible for delivery and when the expected delivery time is within a week before holidays, the tipping eligibility is positive; or when the order is eligible for delivery and when the delivery driver is the third-party driver, the tipping eligibility is positive.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and methods of Wood-Lutnick to reward a delivery drivers based upon on-time delivery, e.g. before a holiday, as taught by Nanavatil in order to meet a customer’s rapid delivery requirement, e.g. same day delivery.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2016012742 (Whiteside) January 28, 2016, “Same-Day Order Fulfillment and Delivery Means and Apparatus Therefor” discloses: Accordingly, the "SprintShip" ™ user application program is presented to facilitate use of next-day and increasingly same-day delivery services and to enable the user to temper their expectations and schedule their day. Orders can be made, deliveries scheduled and presented in a convenient way with full traceability on an order. Pick-ups, gifts, online auction items, deliveries all can be controlled from one access point.
US 2016/0063436 (Coles et al.) March 3, 2016 “Optimal Bundling of Routes in a Courier Marketplace” discloses: In an example embodiment, bundling of package delivery jobs in order to maximize synergies that may increase a value of the jobs that are bundled together occurs in the context of a distributed courier marketplace. Individual delivery orders may come in over time, and packages may be delivered according to specified delivery constraints. In this context, packages may be delivered by a fleet of small vehicles using an algorithm for bundling small numbers of routes together on a dynamic, on-the-fly basis, where bundles are chosen to maximize efficiency while respecting the capacities of vehicles that may be used for the deliveries. Operating with vehicles that deliver only a small number of packages on each route may allow a delivery time to be as fast as delivery times in a point-to-point single delivery job auction system like Shutl Marketplace (developed by Shutl of London, England).
US 2020/0090119 (Shiely et al.) March 19, 2020 “Pre-coordinating Delivery and Service Information for Item Searching and Filtering” discloses:
[0017] In many instances, when a shopper is searching for an appliance, they are in need of a new appliance because their current appliance is broken. This may place the shopper in a distressed state while attempting to find an appliance to suit their needs that can be operational as soon as possible. While the shopper is interested in finding a product that fulfills their needs, they may be most concerned with the timing of the delivery and installation to reduce the inconvenience of the broken appliance. A shopper may spend time researching and selecting a product of their choice to replace the broken appliance. The shopper, who may already be distressed from having to make an unplanned purchase, may be further aggravated to find it will take two weeks for the product to be delivered and installed, and discover this information only after making their selection and proceeding to checkout. The distressed shopper's primary concern may be the availability of delivery and installation. Thus, the shopper may prefer to be presented only with products which are guaranteed to satisfy their delivery and installation needs.
Home Depot, PTO-892 Item U, December 6, 2017 “Home Depot Inc. Investor & Analyst Conference – Final” discloses: As our customers morph their media consumption habits, we have been and will continue to be right there with them. Our targeting capability leverages some of the most sophisticated technologies available in the market. Here are some examples of that in the digital world. We are one of the first to explore new concepts like weather-triggering ads. These ads are only deployed and invested in when the weather is right. Or local inventory ads, which deploys advertising dollars appropriately based on the inventory levels we have in a specific store or market. And then there's geofencing. This leverages mobile location technology to understand customer traffic patterns, understanding neighborhoods where we are over or under penetrated and even putting geofences around bricks-and-mortar stores to surgically target our customers with the right ads that allows us to spend marketing dollars in both offensive and defensive ways based off customer mobility patterns. … Given the changing needs of our customers, we are committing to create the fastest and most efficient delivery in home improvement. Let's pause on those words there for a moment. Fastest, our customers want options, speedy options, time-definite options and low-cost options, next day and same day delivery. And customers now expect free or low cost options to also be quick. Most efficient, the low cost producer always wins. We see that in our supply chain and we will leverage our scale to provide low-cost efficient options for direct-to-customer delivery as well. 
Strang, PTO-892 Item V, November 2013 “Retail Without Boundaries” discloses: Another trend retailers are considering is same-day delivery. Like free shipping, this is a proactive supply chain innovation being driven by Amazon, eBay, and even Google. Other retailers, such as Walmart, have announced they are investigating same-day delivery options. Through our Strategic Enterprise Fund, UPS became an investor in Shutl, a British start-up that connects retailers to local same-day courier companies. Online shoppers can receive packages within 90 minutes or choose a one hour window for delivery. GPS tracking allows consumers to track the progress of their orders on a mobile device. We are presently conducting research to see how much consumers are willing to pay for this new level of customer service.
M2 Presswire, PTO-892 Item W, August 11, 2016 “The Fragrance Shop's Competitive Edge Blooms with New Shutl Delivery Service; Same Day Delivery Set to Improve Customer Service and Increase Sales” discloses: London -- The Fragrance Shop, the UK's largest independent fragrance retailer, has launched a new delivery service from Shutl, the platform that gives people control over their deliveries. Shutl will bring The Fragrance Shop a competitive edge designed to enhance customer service and lead to a significant increase in sales. … Until now, The Fragrance Shop has been offering its online customers a range of delivery options including standard, next and nominated days, weekend delivery and click & collect. With Next Day and Click & Collect options overtaking standard delivery in popularity over the past few years, it has become evident that The Fragrance Shop customers are looking for urgency in receiving their online orders. …
"Fragrances are typically purchased as a last minute gift, so speed and flexibility of delivery is important," comments Mark Kelly, head of eCommerce, The Fragrance Shop. "We want to maximise on this by making it easier for customers to make these guilt-free, eleventh-hour purchases. We chose to implement Shutl based on the company's standing as a market leader in same day delivery and the fact we share the same ethos for superior customer service." … Shutl has been integrated into The Fragrance Shop's new bespoke eCommerce platform. … Using Shutl, The Fragrance Shop customers can now opt for immediate delivery, or select a one-hour delivery timeslot of their choice. A Shutl carrier is then directed to whichever of The Fragrance Shop's 177 stores nationwide is closest to the delivery address. The shipment can then be collected from the store, which is effectively serving as a mini-warehouse, and taken the final few miles into the hands of the recipient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 20, 2021